DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 10 September 2022 wherein: claims 1-13 are amended; claims 1-13 are pending.

Response to Arguments
Examiner acknowledges the claims no longer invoke 35 USC 112(f) and the prior 35 USC 112(b) rejections have been overcome by amendment.
Applicant's arguments filed 10 September 2022 (pages 12-15) with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive. 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jian (CN 201697924 U; a translated copy is attached to the Non-Final Rejection issued 01 July 2022) in view of Wang (US 2015/0045930 A1) and Wu (TW M516700 U; a translated copy is attached to the Non-Final Rejection issued 01 July 2022).

Regarding claims 1 and 7, with reference to representative claim 1, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Examiner acknowledges Wu does not expressly disclose the limitation “the controller determines whether inspection samples are placed in the accommodating grooves according to the second sensing signals to inspect the accommodating grooves placed with the inspection samples”. Examiner further acknowledges Jian and Wang individually do not disclose the limitation. However, the rejection is based upon the combination of Jian, Wang, and Wu. No specific arguments have been made with respect to the combination. Accordingly, the rejections of claims 1 and 7 are maintained.

Regarding claims 2-6 and 8-13, Examiner refers to the above response regarding claims 1 and 7.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claims 1 and 7, with reference to representative claim 1, the claim recites the limitation “inspection device”, which uses the generic placeholder “device”. However, sufficient structure (i.e., grooves) is recited to perform the recited function. Accordingly, this limitation is not interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian (CN 201697924 U; a translated copy is attached to the Non-Final Rejection issued 01 July 2022) in view of Wang (US 2015/0045930 A1) and Wu (TW M516700 U; a translated copy is attached to the Non-Final Rejection issued 01 July 2022).

Regarding claims 1-2, Jian discloses a specimen inspection machine (magnetic bead operating platform), comprising: a carrier (carousel); an inspection device (multi-well plate 38), disposed on the carrier, wherein the inspection device has a plurality of accommodating grooves (receptacles), each of the accommodating grooves is used for accommodating an inspection sample, and the inspection sample at least comprises a specimen (the multi-well plate contains a solid or a liquid, the liquid being a sample, a lysis solution or a washing solution; par. [0023]-[0048], fig. 1).
Jian does not expressly disclose: the carrier is disposed in a case; a sensor, disposed in the case and disposed on a side of the case opposite the carrier, wherein the sensor is an infrared light image sensor or a digital light source image sensor, wherein the sensor senses the inspection device to generate a plurality of first sensing signals and a plurality of second sensing signals; and a controller, disposed in the case, wherein the controller receives the first sensing signals and the second sensing signals, determines whether the inspection device is disposed in a correct position according to the first sensing signals, and determines whether inspection samples are placed in the accommodating grooves according to the second sensing signals to inspect the accommodating grooves placed with the inspection samples.
Wang discloses a detection device for detecting if a workpiece is placed correctly, comprising: at least at least one light emitting element 66; at least one inductor 68 (both equivalent to sensing means), on a side opposite the workpiece 52, inspecting a workpiece 52; the light emitting assembly 66 is configured to emit a light to the workpiece 52 positioned on the positioner 56; each induction member 68 is configured to induce the workpiece 52 to reflect light emitted by the corresponding light emitting assembly 66 (corresponding to generating a plurality of first sensing signals); a control unit 70 (equivalent to a controller coupled to the sensor) is electrically connected to each light emitting assembly 66, each induction 68, the control unit 70 is configured to sense the sensing result of the reflection of the light emitted by the respective light assemblies 66 from the respective inductors 68 by the workpiece 52; according to an alignment criterion, it is determined that workpiece 52 has been laid flat within positioning structure 561 (it is disclosed that the controller receives the first sensing signals and determines, based on the first sensing signals, whether the workpiece is laid in a correct position); par. [0022]-[0040], fig. 2-4); wherein the lighting element 66 is a far infrared projection lamp or a laser emitter (i.e., such that the sensor is an infrared image sensor; par. [0036]).
Wu discloses a smart drinking machine comprising: a sensing module 13 (equivalent to sensing means) and a processing module 14 (equivalent to control means), the sensing module 13 is arranged on a side wall of the receiving groove 100 opposite the cup body 2 (corresponding to the receiving groove), the processing module 14 controls the sensing module 13 to detect the level of the liquid in the cup 2, and the processing module 14 generates 142 a combined sensing signal based on the level sensing signal of each sensing module 13; when the integrated sensing signal 142 complies with the pre-set height 140, the supply of liquid 3 is stopped, i.e., indicative of the level of liquid in the cup 2 reaching the amount of liquid intended by the user (the sensing means are disclosed to generate a plurality of second sensing signals from which the control means determines whether the receptacle is placed with liquid); par. [0012]-[0024], fig. 1-2); wherein the sensing module 13 is an infrared sensor (par. [0016]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Jian in view of the teachings of Wang and Wu so that the carrier is disposed in a case; a sensor, disposed in the case and disposed on a side of the case opposite the carrier, wherein the sensor is an infrared light image sensor, wherein the sensor senses the inspection device to generate a plurality of first sensing signals and a plurality of second sensing signals; and a controller, disposed in the case, wherein the controller receives the first sensing signals and the second sensing signals, determines whether the inspection device is disposed in a correct position according to the first sensing signals, and determines whether inspection samples are placed in the accommodating grooves according to the second sensing signals to inspect the accommodating grooves placed with the inspection samples.
One would have been motivated to use a case to protect the carrier and samples, and one would have been motivated to use a sensor and controller to gain an advantage suggested by both Wang and Wu of ensuring an object being inspected is placed correctly (Wang, par. [0022]-[0040], for sensing a workpiece is laid in a correct position; Wu, par. [0012]-[0024], for sensing liquid is correctly placed in a cup).

Regarding claim 3, Jian modified teaches the specimen inspection machine as claimed in claim 1, wherein the sensor senses four corners of the inspection device to generate the first sensing signals, the controller determines whether image depths corresponding to the four corners of the inspection device are equal to a predetermined depth according to the first sensing signals, and when the controller determines that the image depths corresponding to the four corners of the inspection device are equal to the predetermined depth, the controller determines that the inspection device is disposed in the correct position, and when the controller determines that the image depths corresponding to the four corners of the inspection device are not equal to the predetermined depth, the controller determines that the inspection device is not disposed in the correct position (Wang, par. [0022]-[0040], fig. 2-4: The control unit 70 may calculate four distance characteristic values D1 to D4 based on the four corners or sides of the four inductors 68 sensing the four corners or sides of the workpiece 52 reflecting the light emitted by the four light emitting elements 66, and in accordance with the alignment criterion of four distance feature values D1 to D4 and four predetermined distance feature values PD1 to PD4, When the differences DE5 to DE8 of the four distance characteristic values D1 to D4 and the four predetermined distance characteristic values PD1 to PD4 are less than the predetermined tolerance value E2, then the distances between the four corners of the workpiece 52 and the four inductors 68 are within a predetermined range, while the workpiece 52 may be considered to be laid flat within the positioning structure 561 of the positioner 56 (the sensor is disclosed sensing four corners of the workpiece, to generate a plurality of first sensing signals, and the controller is dependent on the plurality of first sensing signals, determining whether the image depths corresponding to the four corners of the workpiece are equal to a predetermined depth, when the controller determines that the image depths corresponding to the four corners of the workpiece are equal to the preset depth, the controller determines that the workpiece is positioned in the correct position, and the controller determines that the workpiece is not positioned in the correct position when the controller determines that the image depth of the four corners of the workpiece is not equal to the predetermined depth).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Jian in view of the further teachings of Wang.
One would have been motivated to do so to gain an advantage suggested by Wang of ensuring an object being inspected is placed correctly (Wang, par. [0022]-[0040], for sensing a workpiece is laid in a correct position).
Jian modified does not expressly disclose generating a warning signal when an incorrect position is determined.
Examiner takes Official Notice generating a warning signal when an error is detected was well-known and routinely practiced in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Jian to include generating a warning signal when an incorrect position is determined.
One would have been motivated to do so to notify a user of an error.

Regarding claim 4, Jian modified teaches the specimen inspection machine as claimed in claim 1, wherein the sensor senses the accommodating grooves of the inspection device to generate the second sensing signals, the controller determines whether liquid surface heights of the accommodating grooves are less than or equal to a predetermined liquid surface height according to the second sensing signals, and when the controller determines that the liquid surface heights of the accommodating grooves are less than or equal to the predetermined liquid surface height, the controller determines that the inspection samples are placed in the accommodating grooves (Wu, par. [0012]-[0024]: a sensing module 13 (equivalent to sensing means) and a processing module 14 (equivalent to control means), the sensing module 13 is arranged on a side wall of the receiving groove 100 opposite the cup body 2 ( corresponding to the receiving groove), the processing module 14 controls the sensing module 13 to detect the level of the liquid in the cup 2, and the processing module 14 generates 142 a combined sensing signal based on the level sensing signal of each sensing module 13, when the integrated sensing signal 142 complies with the pre-set height 140, stopping the supply of liquid 3, i.e., indicating that the level of liquid in the cup body 2 reaches the amount of liquid intended by the user (the sensing means are disclosed to sense the receiving groove, generating a plurality of second sensing signals based on which the control means determines whether the level of the tank meets a pre-set level, and when the level of the tank is determined to meet a pre-set level, the control means determines that the tank is placed with liquid)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Jian in view of the further teachings of Wu.
One would have been motivated to do so to gain an advantage suggested by Wu of ensuring an object being inspected is placed correctly (Wu, par. [0012]-[0024], for sensing liquid is correctly placed in a cup).
	Jian modified does not expressly disclose inspecting the accommodating grooves placed with the inspection samples when correct placement is determined.
	Examiner takes Official Notice inspecting samples after correct placement is determined was well-known and routinely practiced in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Jian to include inspecting the accommodating grooves placed with the inspection samples when correct placement is determined.
	One would have been motivated to do so to ensure inspection is done only on correctly-placed samples.

	Regarding claim 5, Jian modified teaches the specimen inspection machine as claimed in claim 1, wherein the inspection sample further comprises a plurality of inspection magnetic beads, and the specimen inspection machine further comprises: a plurality of magnets, movably disposed (i.e., the magnets are inherently movable; no particular means for moving is claimed) adjacent to the bottoms of the accommodating grooves; wherein when the magnets are close to the bottoms of the accommodating grooves, the magnets attract the inspection magnetic beads of the accommodating grooves
(Jian, par. [0023]-[0048]: the solid is a magnetic bead (equivalent to a test sample also comprising a plurality of test magnetic beads); Lowering the circular carousel 30 to disk section 56 allows the magnetic beads to be immobilized on the well walls by a magnet (equivalent to a magnetic element that attracts the plurality of examination magnetic beads in the plurality of receptacles when the magnetic element is near the bottom of the plurality of receptacles)).

	Regarding claim 6, Jian modified teaches the specimen inspection machine as claimed in claim 1, but does not expressly disclose after the accommodating grooves placed with the inspection samples are inspected, when buffer fluids are injected into the accommodating grooves placed with the inspection samples, the sensor senses the accommodating grooves to generate a plurality of third sensing signals, the controller receives the third sensing signals and determines whether liquid surface heights of the accommodating grooves are less than or equal to a predetermined liquid surface height according to the third sensing signals, and when the controller determines that the liquid surface heights of the accommodating grooves are less than or equal to the predetermined liquid surface height, the controller determines that a buffer fluid injection tube is normal, and when the controller determines that the liquid surface heights of the accommodating grooves are not less than or are not equal to the predetermined liquid surface height, the controller determines that the buffer fluid injection tube is abnormal and generate an abnormal signal.
	Examiner takes Official Notice injection of buffer fluids into a plurality of reservoirs in which a test sample is placed was well-known and routinely practiced in the art.
	Since Applicant does not traverse the examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).	
	Therefore, in view of the signal processing and alarm generation described in the rejections of claims 1-4 above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Jian so that after the accommodating grooves placed with the inspection samples are inspected, when buffer fluids are injected into the accommodating grooves placed with the inspection samples, the sensor senses the accommodating grooves to generate a plurality of third sensing signals, the controller receives the third sensing signals and determines whether liquid surface heights of the accommodating grooves are less than or equal to a predetermined liquid surface height according to the third sensing signals, and when the controller determines that the liquid surface heights of the accommodating grooves are less than or equal to the predetermined liquid surface height, the controller determines that a buffer fluid injection tube is normal, and when the controller determines that the liquid surface heights of the accommodating grooves are not less than or are not equal to the predetermined liquid surface height, the controller determines that the buffer fluid injection tube is abnormal and generate an abnormal signal.
	One would have been motivated to do so to reduce the edge effect (by using buffer fluid), to ensure buffer fluid is correctly injected, and to generate an alarm in case of an error.

	Regarding claims 7-8, Examiner refers to the rejection of claims 1-2 above, mutatis mutandis.

	Regarding claims 9-10, Examiner refers to the rejection of claim 3 above, mutatis mutandis.

	Regarding claims 11-12, Examiner refers to the rejection of claim 4 above, mutatis mutandis.

	Regarding claim 13, Examiner refers to the rejection of claim 6 above, mutatis mutandis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884